 Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 1 of 14 - Page ID#: 879




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                  AT LONDON

CIVIL ACTION NO. 20-90-DLB

ANTHONY WAYNE BAILEY                                                           PLAINTIFF


v.                      MEMORANDUM OPINION AND ORDER


ANDREW SAUL, Commissioner
of the Social Security Administration                                        DEFENDANT

                       * *   * *   * *   * *       * *   * *   * *   * *

       This matter is before the Court on Plaintiff Anthony Wayne Bailey’s Motion for

Summary Judgment, (Doc. # 16), pursuant to 42 U.S.C. § 405(g), which allows Mr. Bailey

to obtain judicial review of an administrative decision by the Commissioner of Social

Security. Defendant Andrew Saul, Commissioner of the Social Security Administration,

filed a Cross Motion for Summary Judgment. (Doc. # 20). The Court, having reviewed

the administrative record and the parties’ motions, and for the reasons set forth herein,

affirms the Commissioner’s decision.

I.    FACTUAL AND PROCEDURAL BACKGROUND

       On April 22, 2016, Plaintiff Anthony Wayne Bailey filed an application for Disability

Insurance Benefits under Title II of the Social Security Act, alleging disability as of May

20, 2014. (Tr. 209-210). Plaintiff was forty-seven years old at the onset of the alleged

disability that rendered him unable to work. (Tr. 110). Plaintiff’s application was denied

initially on January 11, 2017, (Tr. 124-125), and upon reconsideration on March 29, 2017,

(Tr. 140). At Plaintiff’s request, (Tr. 158-159), an administrative hearing was conducted,



                                               1
 Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 2 of 14 - Page ID#: 880




(Tr. 68-109), and on March 5, 2019, Administrative Law Judge (“ALJ”) Greg Holsclaw

found that Plaintiff was not disabled under the Social Security Act and, therefore, not

entitled to benefits.    (Tr. 10-29).   The decision became the final decision of the

Commissioner on February 21, 2020 when the Appeals Council denied Plaintiff’s request

for review. (Tr. 1-6).

II.    DISCUSSION

       A.     Standard of Review

       Judicial review of the Commissioner’s decision is restricted to determining whether

it is supported by substantial evidence and was made pursuant to proper legal standards.

See Colvin v. Barnhart, 475 F.3d 727, 729-30 (6th Cir. 2007) (citing Walters v. Comm’r of

Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997)). “Substantial evidence” is defined as “more

than a scintilla of evidence but less than a preponderance; it is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Sec’y of

Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citing Kirk v. Sec’y of Health &

Human Servs., 667 F.2d 524, 535 (6th Cir. 1981)). Courts are not to conduct a de novo

review, resolve conflicts in the evidence, or make credibility determinations. Id. (citing

Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989); Garner

v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).         Rather, the Court must affirm the

Commissioner’s decision as long as it is supported by substantial evidence, even if the

Court might have decided the case differently. Her v. Comm’r of Soc. Sec., 203 F.3d 388,

389-90 (6th Cir. 1999) (citing Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). In

other words, if supported by substantial evidence, the Commissioner’s findings must be

affirmed even if there is evidence favoring Plaintiff’s side. Id.; see also Listenbee v. Sec’y



                                              2
 Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 3 of 14 - Page ID#: 881




of Health & Human Servs., 846 F.2d 345, 349 (6th Cir. 1988). In determining whether the

Commissioner’s conclusion is supported by substantial evidence, courts “must examine

the administrative record as a whole.” Cutlip, 25 F.3d at 286.

       B.      The ALJ’s Determination

       To determine disability, an ALJ conducts a five-step analysis. Walters, 127 F.3d

at 529.     Under Step One, the ALJ considers whether the claimant is engaged in

substantial gainful activity; Step Two, whether any of the claimant’s impairments, alone

or in combination, are “severe”; Step Three, whether the impairments meet or equal a

listing in the Listing of Impairments; Step Four, whether the claimant can still perform his

past relevant work; and Step Five, whether a significant number of other jobs exist in the

national economy that the claimant can perform. See id. (citing 20 C.F.R. § 404.1520).

The burden of proof rests with the claimant for Steps One through Four. Jones v. Comm’r

of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003) (citing Bowen v. Yuckert, 482 U.S. 137,

146 n.5 (1987)). At Step Five, the burden of proof “shifts to the Commissioner to identify

a significant number of jobs in the economy that accommodate the claimant’s residual

functional capacity.” Id. (citing Bowen, 482 U.S. at 146 n.5).

       Here, at Step One, the ALJ found that Plaintiff had not engaged in substantial

gainful activity after May 20, 2014, the onset date of Plaintiff’s alleged disability, through

his date last insured, December 31, 2018. (Tr. 15). At Step Two, the ALJ determined

that Plaintiff has the following severe impairments: degeneration of the cervical and

lumbar spine, degeneration of the knee, diabetes, carpal tunnel syndrome, and a history

of coal workers’ pneumoconiosis (CWP)/chronic obstructive pulmonary disease (COPD)

in the context of continued smoking against medical advice. (Id.). However, the ALJ



                                              3
 Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 4 of 14 - Page ID#: 882




classified Plaintiff’s low-grade leukocytosis, anaphylaxis and angioedema secondary to

allergic reaction to amoxicillin, and hearing loss/tinnitus as non-severe. (Tr. 16). At Step

Three, the ALJ determined that Plaintiff did not have any impairment or combination of

impairments that meet or medically equal the severity of any of the listed impairments in

20 C.F.R. § 404, Subpart P, Appendix 1, through the date last insured. (Id.).

       The ALJ then determined that Plaintiff possessed the residual functional capacity

(“RFC”) to perform “light work” as defined in 20 C.F.R. § 404.1567(b), with the following

limitations:

       [N]o lifting/carrying more than 20 pounds occasionally, 10 pounds
       frequently; no standing/walking more than six hours out of an eight-hour
       workday; no sitting more than six hours out of an eight-hour workday; and
       unlimited pushing/pulling up to exertional limitations. The claimant could do
       unlimited balancing, no more than occasional stooping, kneeling, crouching,
       crawling or climbing ramps or stairs, but no climbing ladders, ropes or
       scaffolds. He could do no more than frequent reaching overhead with the
       right dominant upper extremity and no more than frequent handling or
       fingering bilaterally. The claimant could do no work in areas of concentrated
       heat or cold, no work in areas of concentrated wetness or humidity, no work
       in areas of concentrated vibration or use of vibrating hand tools, no work in
       areas of concentrated dusts, fumes, gases or other pulmonary irritants, and
       no work around dangerous moving machinery or unprotected heights.

(Tr. 17). The ALJ ultimately concluded at Step Four that Plaintiff cannot perform any of

his past relevant work, including that of a mine electrician (Tr. 27), and therefore

proceeded to the final step of the required anaysis.

       At Step Five, the ALJ concluded that due to Plaintiff’s age, education, work

experience, and RFC, there were numerous jobs that Plaintiff was able to perform in the

national economy through the date last insured.        (Id.).   Based on the opinion of a

Vocational Expert (“VE”), the ALJ determined that Plaintiff could engage in light and

unskilled occupations, such as an inspector, sorter, or bench worker.             (Tr. 28).



                                             4
    Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 5 of 14 - Page ID#: 883




Accordingly, the ALJ concluded that Plaintiff was not disabled as defined by the Social

Security Act at any time from May 20, 2014, the alleged onset date, through December

31, 2018, the date last insured. (Id.).

         C.     Analysis

         In Plaintiff’s Memorandum in Support of his Motion for Summary Judgment, he

argues that the ALJ failed to properly evaluate the medical evidence or Plaintiff’s

subjective complaints of pain, and that the ALJ’s disability determination was not

supported by substantial evidence. (Doc. # 16-1 at 2, 12-17). The Court disagrees.

         Plaintiff Bailey’s general assertion is that the ALJ failed to consider the entirety of

the medical record when making Plaintiff’s disability determination. (Id. at 13-17). Plaintiff

contends that the ALJ’s decision was not supported by substantial evidence in the record

and Plaintiff is unable to perform even sedentary work.1 (Id. at 16). In support of this

argument, Plaintiff argues that the ALJ disregarded his subjective complaints of pain, the

treating source opinion of Nadine Brock, APRN, as well as the opinion of the consultive

examiner, Dr. Monderewicz.           (Id. at 13-14).     Additionally, Plaintiff argues that the

hypothetical residual functional capacity (“RFC”) that the ALJ posed to the VE did not

accurately portray Plaintiff’s limitations as listed in the ALJ’s hearing decision. (Id. at 14-




1      Plaintiff simply states that “[w]hen the record in this case is considered in its entirety, the
combined effects of Plaintiff’s physical and mental impairments, reflect he could not perform a
wide range of even sedentary work on a regular and sustained basis.” (Id. at 16). While Plaintiff
provides a number of citations to case law, he makes no attempt to develop his argument that the
ALJ’s decision was not supported by substantial evidence based on the administrative record.
The SSA contends that this failure warrants denial of Plaintiff’s Motion for Summary Judgment
because the argument is “so underdeveloped as to be considered waived under Sixth Circuit case
law.” (Doc. # 20 at 7 (citing United States v. Elder, 90 F.3d 1110, 1118 (6th Cir. 1996)). Putting
aside the issue of a potential waiver by Plaintiff, the Court still finds that the ALJ’s disability
determination was supported by substantial evidence.


                                                  5
Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 6 of 14 - Page ID#: 884




15).   However, for the reasons explained below, the Court finds that the ALJ’s

determination of Plaintiff’s RFC and disability status was supported by substantial

evidence in the record.

       RFC refers to “the most [the claimant] can do despite [his] limitations” and should

be assessed “based on all the relevant evidence in [the] case record.”              20 C.F.R.

§ 404.1545(a)(1).    Determining a plaintiff’s RFC begins with an assessment of his

“impairment(s), and any related symptoms, such as pain, [which] may cause physical and

mental limitations that affect what [the claimant] can do in a work setting.” Id. This

includes an evaluation of “statements about what [the claimant] can still do that have been

provided by medical sources,” as well as statements by the claimant or other persons

which describe the claimant’s “limitations from [his] impairment(s), including limitations

that result from [the claimant’s] symptoms, such as pain.” 20 C.F.R. § 404.1545(a)(3).

So long as an ALJ’s determination of disability is supported by substantial evidence in the

record, the Court will affirm. See Her, 203 F.3d at 389-90 (citing Key, 109 F.3d at 273).

       Plaintiff first argues that the ALJ failed to properly consider Plaintiff’s complaints of

pain. (Doc. # 16-1 at 13). In evaluating complaints of pain, the ALJ should consider the

claimant’s symptoms and the extent to which they “can reasonably be accepted as

consistent with the objective medical evidence and other evidence.”                 20 C.F.R.

§ 404.1529(a). Further, because “tolerance of pain is a highly individual matter [] a

determination of disability based on pain by necessity depends largely on the credibility

of the claimant.” Houston v. Sec. of Health and Hum. Servs., 736 F.2d 365, 367 (6th Cir.

1984). However, the ALJ’s assessment of credibility must be supported by the record,

which could include reviewing “any medical signs and lab findings, the claimant’s own



                                               6
Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 7 of 14 - Page ID#: 885




complaints of symptoms, any information provided by the treating physicians and others,

as well as any other relevant evidence.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

247 (6th Cir. 2007).

      Here, the ALJ characterized Plaintiff’s complaints of symptoms as follows:

      He testified that his breathing is his most limiting condition. The claimant
      stated that this has been an issue for the last four to five years with use of
      inhalers for the last three years. His reported medications included Flexeril
      for his back pain, metformin for diabetes, and multiple breathing treatments,
      including Spiriva, ProAir, and Symbicort. He testified that he used one
      inhaler every day and another one once every other day. The claimant
      stated that he has not required use of a nebulizer or oxygen. He completed
      a Pain Questionnaire, stating that he has low back pain that radiates into
      his right leg to his knee, and neck pain. The claimant reported that this pain
      occurs three to four times monthly caused by standing or sitting for long
      periods. He stated that over-exertion, such as climbing stairs or walking
      long distances, and temperature extremes exacerbate his breathing issues.
      He testified that he could walk for four to five minutes before he is out of
      breath, and that he could sit for 30 minutes and stand for 35 minutes. He
      alleged numbness in his hands and pain in his shoulders with holding his
      arms overhead. He further alleged difficulty with holding onto items, but
      sufficient grip to drive and button clothing. He testified that he has
      numbness once a day for about 10 minutes in his right hand. He reported
      feeling bad from his diabetes about once every two weeks. The claimant
      testified that he helps with household chores, such as folding laundry,
      washing dishes, and sweeping. He also testified that he drives once a
      week. He stated that he has reduced his cigarette smoking from a half-pack
      of cigarettes per day, to four to five cigarettes per day.

(Tr. 18) (internal citations omitted). The ALJ then evaluated a number of physician

opinions, as well as medical records including tests, regarding Plaintiff’s different

complaints. (Tr. 18-22). The ALJ ultimately concluded that while Plaintiff’s impairments

could cause the symptoms described by Plaintiff, his “statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record . . .” (Tr. 22). In explaining his

conclusion, the ALJ highlighted some inconsistencies in Plaintiff’s statements and the



                                            7
 Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 8 of 14 - Page ID#: 886




information found in the medical record. For example, the ALJ pointed out that “although

the claimant testified that he was most limited by his breathing problems,” a chest x-ray

illustrated “no more than mild results for CWP or other breathing problems,” pulmonary

function tests “did not show more than moderate limitations,” and although Plaintiff

complains about breathing problems, “he has continued to smoke cigarettes against

medical advice.” (Tr. 22-23). In reference to Plaintiff’s complaints about his lumbar spine,

degeneration of his right knee, deficits in gait, range of motion, loss of strength, and carpal

tunnel, the ALJ opined that medical imaging and physical exams were not consistent with

“chronic, limitations attributable to these conditions,” and therefore, “greater reductions”

in the level of work Plaintiff could perform or additional limitations were not supported by

the evidence. (Tr. 23-24).

       Plaintiff’s argument that the ALJ failed to take into consideration Plaintiff’s

complaints of pain is demonstrably untrue.           The ALJ clearly evaluated Plaintiff’s

complaints of pain, but ultimately decided that they were inconsistent with the medical

evidence in the record. See Rogers, 486 F.3d at 248 (“[c]onsistency between a claimant’s

symptom complaints and the other evidence in the record tends to support the credibility

of the claimant, while inconsistency, although not necessarily defeating, should have the

opposite effect.”). In making this assessment, the ALJ properly evaluated all the relevant

evidence. Id. at 247. Courts will not second-guess credibility determinations of the ALJ

as they are “entitled to considerable deference.” Howard v. Comm’r of Soc. Sec., 276

F.3d 235, 242 (6th Cir. 2002).

       Next, Plaintiff argues that the ALJ erred by disregarding the treating source opinion

of Nadine Brock, APRN, as well as the opinion of the consultive examiner, Dr.



                                              8
    Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 9 of 14 - Page ID#: 887




Monderewicz. (Doc. # 16-1 at 13-14). The SSA has defined three different types of

acceptable medical sources: non-examining sources, non-treating (but examining)

sources, and treating sources. See Smith v. Comm’r of Soc. Sec., 482 F.3d 873, 875

(6th Cir. 2007). Under § 404.1527(c)(1),2 the SSA generally “give[s] more weight to the

medical opinion of a source who has examined [the claimant] than to the medical opinion

of a medical source who has not examined [the claimant].” Treating source opinions are

also “give[n] more weight” because “these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of [the claimant’s]

medical impairment(s).” 20 C.F.R. § 404.1527(c)(2). The ALJ is required to give “good

reasons . . . for the weight [he] give[s] [the claimant’s] treating source’s medical opinion.”

Id.

         In deciding the appropriate weight to give a treating source opinion, the ALJ

should consider “the length of the treatment relationship and the frequency of

examination, the nature and extent of the treatment relationship, supportability of the

opinion, consistency of the opinion with the record as a whole, and any specialization of

the treating physician.” Fox v. Comm’r of Soc. Sec., 827 F. App’x 531, 537 (6th Cir. 2020)

(quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009)). Further,

“[a]n ALJ may not summarily discount a treating-source opinion as not well-supported by

objective findings or being inconsistent with the record without identifying and explaining

how the substantial evidence is purportedly inconsistent with the treating source opinion.”

Hargett v. Comm’r of Soc. Sec., 964 F.3d 546, 552 (6th Cir. 2020) “[W]here the ALJ fails



2      Plaintiff’s application for disability benefits was filed before March 27, 2017. (Tr. 209-210).
Therefore, the ALJ is required to follow the standards set out in 20 C.F.R. § 404.1527 when
evaluating the opinions of medical sources.

                                                  9
Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 10 of 14 - Page ID#: 888




to give good reasons on the record for according less than controlling weight to treating

sources,” reversal and remand is appropriate “unless the error is a harmless de minimis

procedural violation.” Blakley, 581 F.3d at 409 (citing Wilson v. Comm’r of Soc. Sec., 378

F.3d 541, 547 (6th Cir. 2004)). A harmless error may be present if “a treating source’s

opinion is so patently deficient that the Commissioner could not possibly credit it.” Id.

(internal quotation marks omitted).

       Nadine Brock’s opinion as to Plaintiff’s limitations consists of a one-page form. (Tr.

716). In this form, Ms. Brock opines that Plaintiff’s lung nodules, COPD, spinal stenosis,

cervicalga, radiculopathy, diabetes, and arthritis all limit Plaintiff’s abilities. Id. She further

opines that Plaintiff can only work two hours a day, stand one hour a day, sit one hour a

day, would frequently miss work, and suffers from moderate pain. Id. By contrast, the

ALJ concluded that the medical evidence in the record did not show “exam findings that

would be consistent with [the] significant level of limitation” found in Ms. Brock’s opinion.

(Tr. 26). Ultimately, the ALJ found Ms. Brock’s opinion was “gross[ly] inconsistent[] with

the evidence as a whole, including the other medical opinions of record,” and therefore

little weight was given to her evaluation. (Id.).

       When evaluating the opinion of a treating source, an ALJ is required to provide

“good reasons” as to why the opinion was assigned a specific weight. A treating source

opinion, like Ms. Brock’s, cannot be “summarily discount[ed] . . . as not well-supported by

objective findings or being inconsistent with the record without identifying and explaining

how the substantial evidence is purportedly inconsistent with the treating source opinion.”

Hargett v. Comm’r of Soc. Sec., 964 F.3d 546, 552 (6th Cir. 2020). Similarly, “it is not

enough to dismiss a treating physician’s opinion as ‘incompatible’ with other evidence of



                                                10
Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 11 of 14 - Page ID#: 889




record; there must be some effort to identify the specific discrepancies.” Friend v. Comm’r

of Soc. Sec., 375 F. App’x 543, 552 (6th Cir. 2010).

         Here, the ALJ provided multiple explanations as to why Ms. Brock’s opinion was

deficient.    Namely that her opinion conflicted with “her own exam findings,” was

irreconcilable with Plaintiff’s “generally normal gait, strength and tone without atrophy,

mild to moderate airway restrictions, and normal musculoskeletal findings,” and was

inconsistent with Plaintiff’s “own testimony that he was able to attend an eight-hour

recertification course without accommodations.” (Tr. 26). Even if the ALJ did not provide

good reasons for the little weight assigned to Ms. Brock’s opinion, it would be a harmless

error.     Ms. Brock’s one-page form opinion was “so patently deficient that the

Commissioner could not possibly credit it,” as it provided no explanation as to why Plaintiff

was so limited. Blakley, 581 F.3d at 409 (internal quotation marks omitted). Because the

ALJ considered Ms. Brock’s opinion and gave “good reasons” for assigning it little weight,

reversal and remand is not appropriate.

         Plaintiff additionally argues that the ALJ failed to properly consider the opinion of

the consultive examiner, Dr. Monderewicz, who allegedly contemplated restrictions

similar to those imposed by Ms. Brock. (Doc. # 16-1 at 14). However, this assertion is

contrary to the administrative record because the ALJ assigned Dr. Monderewicz’s

opinion “great weight.” (Tr. 26). The ALJ reasoned that Dr. Monderewicz’s opinion that

Plaintiff “had limited bending, stooping, squatting, crawling, and limited ability for heavy

lifting” was supported by the source’s exam report and other evidence in the record. (Id.).

Ultimately, the ALJ crafted Plaintiff’s RFC to incorporate these limitations. (See Tr. 17).

In evaluating Dr. Monderewicz’s opinion, the ALJ followed the guidelines in 20 C.F.R.



                                              11
Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 12 of 14 - Page ID#: 890




§ 404.1527(c)(1), by giving appropriate weight to an examining source opinion, and even

used Dr. Monderewicz’s opinion to help craft Plaintiff’s RFC.            Therefore, Plaintiff’s

argument that the ALJ did not consider Dr. Monderewicz opinion is not supported by the

record and therefore lacks merit.

       Plaintiff also finds issue with the hypothetical RFC posed by the ALJ to the VE

during Plaintiff’s disability determination hearing. Plaintiff argues that the hypothetical

RFC did not accurately portray Plaintiff’s limitations as listed in the ALJ’s hearing decision.

(Doc. # 16-1 at 14-15). Plaintiff notes that the difference between the hypothetical RFC

posed to the VE, which allows for “limiting pushing and pulling,” and the RFC finding in

the hearing decision, which allows for “unlimited pushing/pulling.” (Id. at 15) (See also

Tr. 105, 17). Relying on purported case law from two Sixth Circuit cases, Plaintiff argues

that this is a clear error requiring remand. (Id. at 15-16) (citing Dennard v. Sec’y of Health

and Hum. Servs., 907 F.2d 598 (6th Cir 1990); Drummond v. Comm’r of Soc. Sec., 126

F.3d 837 (6th Cir. 1997)).3

       A “slight error attributable to the ALJ’s hypotheticals is not reversible error.” Kepke

v. Comm’r of Soc. Sec., 636 F. App’x 625, 635-36 (6th Cir. 2016). However, if a more

accurate hypothetical would have resulted in a finding of disability, the error may be

grounds for reversal. Id; Potter v. Comm’r of Soc. Sec., 223 F. App’x 458, 463 (6th Cir.

2007). Here, a slight change in either the hypothetical presented by the ALJ to the

vocational expert or in the hearing decision would not have resulted in the ALJ finding



3      The cases cited by Plaintiff have no relevance to the ALJ’s supposed error. At issue in
Dennard was whether an ALJ could reconsider a previous administrative determination by the
Social Security Administration Secretary that a claimant could not perform his past work. 907
F.2d at 600. Similarly in Drummond, the court found that res judicata barred the Social Security
Administration from relitigating an issue decided by a previous ALJ. 126 F.3d at 842.

                                              12
Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 13 of 14 - Page ID#: 891




that Plaintiff was disabled. The limitation the ALJ proposed to the VE—“limited pushing

and pulling”—was more restrictive of a limitation than what the ALJ included in the hearing

decision—“unlimited pushing/pulling.” The VE opined that there were a number of jobs

that existed in the economy that Plaintiff would be able to perform with an even more

restrictive RFC than the ALJ ultimately assigned to Plaintiff. (Tr. 106). These jobs

included that of a light, unskilled, inspector or tester, or a light, unskilled, sorter or packer.

(Id.). Because the RFC proposed to the VE was more favorable to Plaintiff than the RFC

ultimately assigned in the hearing decision, no reversible error exists. See Pasco v.

Comm’r of Soc. Sec., 137 F. App’x 828, 845 (6th Cir 2005) (when “the hypothetical posited

to the VE was more favorable to [the claimant] than the RFC that the ALJ ultimately

determined,” and substantial evidence supported the decision of the ALJ, reversal and

remand was not appropriate). Ultimately, the Court declines to reevaluate evidence

already considered by the ALJ, as substantial evidence supported his decision as to

Plaintiff’s RFC and disability determination.

III.   CONCLUSION

       Accordingly, for the reasons stated herein, IT IS ORDERED as follows:

       (1)     The decision of the Commissioner is supported by substantial evidence and

is hereby AFFIRMED;

       (2)     Plaintiff’s Motion for Summary Judgment (Doc. # 16) is hereby DENIED;

       (3)     The Commissioner’s Motion for Summary Judgment (Doc. # 20) is hereby

GRANTED;

       (4)     This civil action is hereby DISMISSED and STRICKEN from the Court’s

active docket; and



                                               13
Case: 6:20-cv-00090-DLB Doc #: 21 Filed: 06/15/21 Page: 14 of 14 - Page ID#: 892




       (5)    A Judgment in favor of Defendant Commissioner will be entered

contemporaneously herewith.

       This 15th day of June, 2021.




O:\DATA\SocialSecurity\MOOs\London\20-90 Bailey MOO.docx




                                             14
